MEMORANDUM **
Maria Guadalupe Guzman, a naive and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals dismissing her appeal from the immigration judge’s denial of her application for cancellation of removal based on her failure to establish the requisite hardship to her qualifying United States citizen children.
Petitioner contends that the IJ’s exclusion of psychiatric evidence violated her due process rights. We agree with the BIA’s conclusions that the IJ need not discuss each piece of evidence, see Almaghzar v. Gonzales, 457 F.3d 915, 922 (9th Cir.2006), and that the record reflects that the IJ did indeed consider the exhibit in question. Accordingly, we hold that there was no due process violation.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.